Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is based on the claims and specification filed December 2, 2019.  The claims and specification submitted with on May 21, 2021 are not entered into this case.  The claims and specification of May 21, 2021 contain changes which are not properly marked for entry.  It appears that the submission of May 21, 2021 is a machine translation as there are multiple errors in both the claims and specification, note claim 1 and specification page 1 first paragraph as example.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 to 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi et al (wo 2014171985).
The Tyagi et al reference teaches a garnet single crystal note entire reference.  The garnet structure material is a general (Gd Y Mg Ce (Ga Al Ti) O) composition with a varying amount of each of the elements listed, note page 5.  The amount of each element can be varied depending on the property that is desired, note Summary of Invention.  The garnet single crystal is used a scintillation detector, note Summary.  The sole difference between the instant claims and the prior art is the specific amount of each of the elements. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to create the desired scintillation detector as the reference does showing varying amounts and that the amounts are a result effective variable.
With respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to have the specific radiation wavelength from gamma rays.
With respect to claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to have a specific light output at 20c.
With respect to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to have a specific quanta energy.
With respect to claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to have a set duration.
With respect to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to specific kinetics
With respect to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to have a specific light output.
Claim 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi et al (wo 2014171985).
The Tyagi et al reference is relied on for the same reasons as stated, supra, and differs in the stoic metric amounts of the materials.  However, the reference does teach using oxides of the elements to be used in the garnet crystal, melting the oxides and then producing a single crystal by the czochralski method, note page 16.  The amounts of the oxides are used in amount to create the crystal.  In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable amount of each element in the garnet of the Tyagi et al reference in order to create the desired garnet crystals.
With respect to claim 9, the Tyagi et al reference teaches that the atmosphere for the czochralski can be nitrogen, argon or helium with up to 5% volume oxygen, note page 17.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach nor render obvious the claimed step of annealing or heat treating the garnet after czochralski growth.

		Examiner’s Remarks

The 2015/0353822 and Russian reference cited by the examiner are merely cited of interest as showing the state of the art in single crystal garnet manufacture.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714